          Case 1:19-cv-01716-DAD-EPG Document 49 Filed 03/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    TAYLOR WEBB, et al.,                              Case No. 1:19-cv-01716-DAD-EPG

12                   Plaintiffs,
                                                        ORDER RE: STIPULATION FOR
13           v.                                         DISMISSAL OF DEFENDANT CITY OF
                                                        MODESTO WITH PREJUDICE
14    COUNTY OF STANISLAUS, et al.,

15                   Defendants.                        (ECF No. 48)

16

17         Plaintiffs Taylor Webb, individually and as guardian ad litem for A.W., and Jeremy

18    Westfall, and Defendants City of Modesto, County of Stanislaus, April Cobbs, Lawrence

19    Jones, Patricia Tout, and Eric Anderson have filed a stipulation to dismiss all claims against

20    Defendant City of Modesto with prejudice. (ECF No. 48.) Pursuant to the stipulation, the case

21    against Defendant City of Modesto has ended and the case is dismissed with prejudice only as

22    to Defendant City of Modesto. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

23    F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to

24    terminate only Defendant City of Modesto on the docket.

25
     IT IS SO ORDERED.
26
27     Dated:     March 25, 2021                              /s/
                                                      UNITED STATES MAGISTRATE JUDGE
28
